COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00363-CV


IN THE INTEREST OF Z.W., A
CHILD
                                     ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                    TRIAL COURT NO. CV13-09-792

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      A notice of appeal from an associate judge’s temporary visitation order in

this child protection case was filed with the trial court clerk on November 20,

2015 and forwarded to this court. See Tex. R. App. P. 28.4. However, rather

than indicating an intent to appeal the associate judge’s ruling to this court, the

notice of appeal instead seeks a de novo appeal of the associate judge’s ruling

by the presiding judge of the trial court. See Tex. Fam. Code Ann. § 201.317

(West 2014) (providing for de novo hearing of specified issues resolved by


      1
       See Tex. R. App. P. 47.4.
associate judge in suit affecting the parent-child relationship).        Therefore, it

appears that the notice of appeal was forwarded to this court in error.

      Although we notified the parties that this court was concerned it did not

have jurisdiction over the appealed order and gave them time to respond, we

received no response.     Temporary orders in a suit affecting the parent-child

relationship are not appealable to this court under the family code.

Id. § 105.001(e) (West 2014); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.––Fort

Worth 2009, orig. proceeding [mand. denied]).        Accordingly, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 11, 2016




                                         2